HOUCK, J.
This is a suit in equity and reaches this court on an appeal taken from the judgment of the Court of Common Pleas. The action was for the rescission. of a contract of sale of a note and mortgage endorsed without recourse. Rescission was asked on the grounds of fraud. The Court of Appeals found for the defendant as follows:—
We think the rule of law is well settled that where there is fraud, a court of equity will grant relief. The testimony in this ease fails absolutely to establish the fraud claimed. It must be remembered that fraud is never presumed but it must be established by that degree of proof required in law.
Judgment for defendant.
(Lemert and Justice, JJ., concur).